Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  June 7, 2019                                                                                      Bridget M. McCormack,
                                                                                                                   Chief Justice

                                                                                                          David F. Viviano,
                                                                                                          Chief Justice Pro Tem

  159333(14)                                                                                            Stephen J. Markman
                                                                                                             Brian K. Zahra
                                                                                                       Richard H. Bernstein
  LISA E. HAMILTON,                                                                                    Elizabeth T. Clement
             Plaintiff-Appellee,                                                                       Megan K. Cavanagh,
                                                                                                                        Justices
                                                                    SC: 159333
  v                                                                 COA: 345191
                                                                    Otsego CC: 16-016552-NH
  NORTHERN IMAGING ASSOCIATES, P.C.,
  RYAN R. HOENICKE, M.D. and MICHAEL W.
  KUHN, D.O.,
             Defendants-Appellants.
  _______________________________________/

          On order of the Chief Justice, the motion of defendants-appellants to extend the time
  for filing their reply is GRANTED. The reply will be accepted as timely filed if submitted
  on or before June 20, 2019.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                   June 7, 2019

                                                                               Clerk